 Case: 1:16-cv-05198 Document #: 162 Filed: 12/06/19 Page 1 of 5 PageID #:3131




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

PENSION TRUST FUND FOR OPERATING
ENGINEERS, Individually and on Behalf of All    Case No. 1:16-CV-05198
Others Similarly Situated,
                                                Hon. Mary M. Rowland
                                  Plaintiff,
                    v.

DEVRY EDUCATION GROUP, INC., DANIEL
HAMBURGER, RICHARD M. GUNST,
PATRICK J. UNZICKER, AND
TIMOTHY J. WIGGINS,

                                  Defendants.




           ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES
   Case: 1:16-cv-05198 Document #: 162 Filed: 12/06/19 Page 2 of 5 PageID #:3132




       This matter came before the Court for hearing on December 6, 2019 (the “Final Approval

Hearing”) on Lead Counsel’s motion for an award of attorneys’ fees and payment of expenses.

The Court having considered all matters submitted to it at the Final Approval Hearing and

otherwise; and it appearing that notice of the Final Approval Hearing substantially in the form

approved by the Court was mailed to all Settlement Class Members who could be identified with

reasonable effort, and that a summary notice of the hearing substantially in the form approved by

the Court was published in The Wall Street Journal and was transmitted over PR Newswire

pursuant to the specifications of the Court; and the Court having considered and determined the

fairness and reasonableness of the award of attorneys’ fees and expenses requested,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      This Order incorporates by reference the definitions in the Stipulation of

Settlement, dated August 29, 2019 (the “Settlement Agreement”), and all capitalized terms not

otherwise defined herein shall have the same meanings as set forth in the Settlement Agreement.

       2.      The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all Parties to the Action, including all Settlement Class Members.

       3.      Notice of Lead Counsel’s motion for an award of attorneys’ fees and payment of

expenses was given to all Settlement Class Members who could be identified with reasonable

effort. The form and method of notifying the Settlement Class of the motion satisfied the notice

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), and Section 21D(a)(7) of the Securities Exchange Act of

1934, 15 U.S.C. § 78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of

1995 (the “PSLRA”); constituted the best notice practicable under the circumstances; and

constituted due, adequate, and sufficient notice to all Persons entitled thereto.
   Case: 1:16-cv-05198 Document #: 162 Filed: 12/06/19 Page 3 of 5 PageID #:3133




       4.      Lead Counsel is hereby awarded, on behalf of all Plaintiffs’ Counsel, attorneys’

fees in the amount of $7,425,000, plus interest at the same rate earned by the Settlement Fund

(which is 27% of the Settlement Fund), and payment of litigation expenses in the amount of

$184,192.69, plus accrued interest, which sums the Court finds to be fair and reasonable. Lead

Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’ Counsel in a manner

which it, in good faith, believes reflects the contributions of such counsel to the institution,

prosecution, and settlement of the Action.

       5.      Lead Plaintiff Utah Retirement Systems is hereby awarded $10,000.00 from the

Settlement Fund, pursuant to the PSLRA, as reimbursement for its reasonable costs and expenses

directly related to its representation of the Settlement Class.

       6.      The award of attorneys’ fees and expenses may be paid to Lead Counsel from the

Settlement Fund immediately upon entry of this Order, subject to the terms, conditions, and

obligations of the Settlement Agreement, which terms, conditions, and obligations are

incorporated herein.

       7.      In making this award of attorneys’ fees and expenses to be paid from the

Settlement Fund, the Court has analyzed the factors considered within the Seventh Circuit and

found that:

               (a)     The Settlement has created a fund of $27,500,000 in cash, pursuant to the

       terms of the Settlement Agreement, and numerous Settlement Class Members who

       submit acceptable Claim Forms will benefit from the Settlement created by the efforts of

       Plaintiffs’ Counsel;




                                              2
Case: 1:16-cv-05198 Document #: 162 Filed: 12/06/19 Page 4 of 5 PageID #:3134




           (b)     The fee sought by Lead Counsel has been reviewed and approved as

   reasonable by the Lead Plaintiff, a sophisticated institutional investor that was directly

   involved in the prosecution and resolution of the Action and who has a substantial

   interest in ensuring that any fees paid to counsel are duly earned and not excessive;

           (c)     The amount of attorneys’ fees awarded are fair and reasonable and are

   consistent with fee awards approved in cases within the Seventh Circuit with similar

   recoveries;

           (d)     Plaintiffs’ Counsel have conducted the litigation and achieved the

   Settlement with skill, perseverance, and diligent advocacy and are highly experienced in

   the field of securities class action litigation;

           (e)     Plaintiffs’ Counsel devoted more than 6,600 hours, with a lodestar value

   of $3,486,985.50, to achieve the Settlement;

           (f)     Plaintiffs’ Counsel undertook the Action on a contingent basis, and have

   received no compensation during the Action, and any fee and expense award has been

   contingent on the result achieved;

           (g)     The Action involves complex factual and legal issues and, in the absence

   of settlement, would involve lengthy proceedings whose resolution would be uncertain;

   and

           (h)     67,813 copies of the Notice were mailed to potential Settlement Class

   Members and nominees stating that Lead Counsel would apply for attorneys’ fees in an

   amount not to exceed 27% of the Settlement Fund and expenses in an amount not to

   exceed $225,000, and there were no objections to the requested attorneys’ fees and

   expenses.



                                           3
   Case: 1:16-cv-05198 Document #: 162 Filed: 12/06/19 Page 5 of 5 PageID #:3135




       8.      Any appeal or any challenge affecting this Court’s approval regarding any of the

attorneys’ fees and expense applications shall in no way disturb or affect the finality of the

Judgment.

       9.      In the event that the Settlement is terminated or the Effective Date of the

Settlement otherwise fails to occur, this Order shall be rendered null and void to the extent

provided by the Settlement Agreement.

       10.     There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.




DATED this 6th day of December, 2019



                                                         BY THE COURT:



                                                         ______________________________
                                                         Honorable Mary M. Rowland
                                                         UNITED STATES DISTRICT JUDGE




                                              4
